Per Curiam.
The appellant, by* his stipulation, admitting that the court would be justified in sustaining the order appealed from, so far .as it affects the lien of the attorney, the judgment heretofore rendered by the general term is modified so that it should affirm the order appealed from as to the attorney’s right to-proceed for his agreed compensation; and the order should, therefore, be reversed in the other respects mentioned in the previous, opinion.
Yan Brunt, P. J., Brady and Daniels, JJ., concur.